 1                                                              JUDGE RICHARD JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   )   No. CR11-301RAJ
 9                                               )
                    Plaintiff,                   )
10                                               )   ORDER GRANTING MOTION
               v.                                )   FOR EARLY TERMINATION
11                                               )   OF SUPERVISED RELEASE
     BRAD LOWE,                                  )
12                                               )
                    Defendant.                   )
13                                               )
14          THIS MATTER has come before the undersigned on the motion of defendant

15   BRAD LOWE for an order terminating supervised release pursuant to 18 U.S.C.

16   § 3583(e)(1). Having considered the motion, the Government’s opposition, and the

17   files and pleadings herein,

18          IT IS HEREBY ORDERED that Defendant’s motion (Dkt. #88) is GRANTED

19   and further supervised release is terminated.

20          DATED this 4th day of January, 2019.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26


       ORDER FOR EARLY TERMINATION
       OF SUPERVISED RELEASE
       (US v. Lowe, No. CR 11-301RAJ) - 1
